                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION


-----------------------------------------------------------
                                                            :
                                                            :
IN RE AMERICAN MEDICAL COLLECTION : MDL Docket No. 2904
AGENCY DATA BREACH LITIGATION                               :
                                                            :
                                                            :
-----------------------------------------------------------

SUPPLEMENT TO RESPONSE BRIEF OF QUEST DIAGNOSTICS INCORPORATED
            REGARDING POST-HEARING DEVELOPMENTS

         Quest Diagnostics Incorporated (“Quest”) writes to apprise the Panel of an additional

ground, which arose after oral argument before the Panel, favoring centralization before Judge

Arleo of the District of New Jersey. Hours after the Panel’s hearing in this MDL docket, a

putative statewide class of New Jersey plaintiffs sued only Quest—a New Jersey citizen—in the

Superior Court of New Jersey (Camden County, Law Division). See Compl. ¶¶ 20, 22, Jacobson

v. Quest Diagnostics Incorporated, CAM-L-002997-19 (N.J. Superior Ct., Law Div. July 25,

2019) (complaint attached as Ex. A.); id. ¶¶ 35-42 (New Jersey statutory claim); see generally 28

U.S.C. § 1332(d)(2) (minimal diversity requirement for jurisdiction). As the leading treatise

regarding practice before this Panel summarizes, the ability for coordination in the same federal

district where state court litigation is pending “is potentially a very compelling factor in selection

of a transferee district. If state court litigation is concentrated in a single state, the opportunity to

coordinate state and federal proceedings should be a powerful force favoring that forum as a

transferee district. The inability to coordinate federal cases and state cases in multiple states is

recognized as a singular weakness in the Panel's authority.” David F. Herr, Multidistrict

Litigation Manual § 6:13.
          Indeed, this Panel has repeatedly relied on this factor in deciding to centralize

proceedings in the District of New Jersey. E.g., In re Johnson & Johnson Talcum Powder

Prods. Mktg., Sales Pracs. & Prods. Liab. Litig., 220 F. Supp. 3d 1356, 1358-59 (D.N.J. 2016)

(concluding that “[t]he pendency of the state court litigation . . . demonstrates the need for

centralization of this litigation” and assigning litigation to the District of New Jersey given “state

court actions pending in New Jersey and other jurisdictions on the East Coast”); In re Benicar

(Olmesartan) Prods. Liab. Litig., 96 F. Supp. 3d 1381, 1383 (J.P.M.L. 2015) (“Centralization in

the District of New Jersey also likely will facilitate coordination with [related actions] in the

Superior Court of New Jersey Law Division before Judge Nelson Johnson.”). The Panel also has

recognized the importance of such coordination in data breach actions. In re Zappos.com, Inc.,

Customer Data Sec. Breach Litig., 867 F. Supp. 2d 1357, 1358 (J.P.M.L. 2012).

          Accordingly, for this reason and all those it previously set forth, Quest respectfully

reiterates its request that the litigation be centralized before Judge Arleo in the District of New

Jersey.

July 29, 2019                                    Respectfully Submitted,

                                                 By: /s/ David H. Hoffman
                                                 David H. Hoffman
                                                 david.hoffman@sidley.com
                                                 Kathleen E. Garvey
                                                 kathleen.garvey@sidley.com
                                                 Sidley Austin LLP
                                                 One South Dearborn
                                                 Chicago, Illinois 60603
                                                 (312) 853-7000
                                                 Eamon P. Joyce
                                                 ejoyce@sidley.com
                                                 Pouneh Aravand
                                                 paravand@sidley.com
                                                 Sidley Austin LLP
                                                 787 Seventh Ave.
                                                 New York, NY 10019
                                                 (212) 839-5300
                                                 Counsel for Quest Diagnostics Incorporated


                                                    2
